IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF MISSOURI

SOUTHERN DIVISION
ANGELITA CARANO-KING, )
and GARY KING, )
)
Plaintiffs, )
) Case No. 19-CV-03361
Vv. )
)
DAVID J. BOGENSCHUETZ, ) JURY TRIAL DEMANDED
and SCA, INC., )
)
Defendants. )

NOTICE OF REMOVAL AND JURY DEMAND

Please take notice that pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, Defendants SCA,
Inc. and David J. Bogenschuetz (hereinafter “Defendants”), appearing by and through their
undersigned counsel of record, hereby remove the above captioned action to this Court from the
Circuit Court of Greene County, Missouri, previously assigned case number 1931-CC01013. In
further support of this removal, Defendants state as follows:

1. Plaintiffs Angelita Carano-King and Gary King (hereinafter “Plaintiffs”) filed their
Petition seeking Damages in the Greene County, Missouri Circuit Court on August 15, 2019. The
Greene County, Missouri Circuit Court is located in the geographic region that makes up the
United States District Court for the Western District of Missouri Southern Division (Springfield,
Missourl).

2. Defendant SCA, Inc. was served with process in the state court action on September
18, 2019. Defendant David J. Bogenschuetz was served with process in the state court action on
September 12, 2019. Accordingly, this notice of removal is timely because it has been filed within

thirty (30) days of the date that either Defendant was served with process.

MAMCTIVE FILES\335\33539\Pleadings\Regular\201 9.10.09 Federal Notice of Removal and Jury Demand caj mjb FINAL.docx
Case 6:19-cv-03361-MDH Document1 Filed 10/09/19 Page 1of5
3. Any civil action filed in a state court over which a federal district court would have
original jurisdiction may be removed. 28. U.S.C. § 1441(a). Plaintiffs have alleged personal

injuries and past and future damages related to an automobile accident involving a 2010 Peterbilt

387 and a passenger vehicle that allegedly transpired on or about August 20, 2018. (Exhibit A

 

Plaintiffs’ Petition, Count I, J 4). Plaintiff Angelita Carano-King is seeking compensatory
damages for “past, present, and future expenses for medical supplies, medicine, and the services
of...health care providers” and “loss of income, diminution of earning capacity, and loss of
household contributions.” (Exhibit_A, Plaintiffs’ Petition, Count I, § 4). Plaintiff Gary King is
seeking compensatory damages for “loss of affection, attention, services, support, comfort,
consortium and companionship of Plaintiff Angelita” and the “reasonable value of nursing services
provided to Plaintiff Angelita, medical expenses for Plaintiff Angelita, and loss of household
contributions.” (Exhibit A, Plaintiffs’ Petition, Count HI, § 3).

4. This case is removable to federal court because this Court has original subject
matter jurisdiction on diversity grounds pursuant to 28 U.S.C. § 1332(a)(1) and (2) because
complete diversity of citizenship exists between the parties and the amount in controversy is in
excess of the federal courts’ jurisdictional requirements. Accordingly, Defendants remove this
entire action to the United States District Court for the Western District of Missouri pursuant to
28 U.S.C. §§ 1441 and 1446.

5. Plaintiffs are each citizens of Missouri at the time of the filing of this Notice of
Removal and were citizens of Missouri at the time they filed their Petition.

6. There is complete diversity in this case. Defendant David J. Bogenschuetz was a
citizen of Wisconsin at the time Plaintiffs filed their Petition and is a citizen of Wisconsin at the

time of filing this Notice of Removal. Likewise, Defendant SCA, Inc. is a for-profit business that

Case 6:19-cv-03361-MDH Document1 Filed 10/09/19 Page 2 of 5
is a citizen of Wisconsin, as verified by the Wisconsin Secretary of State, and whose principal
place of business is located in Wisconsin at N9276 Ford Rd. Elkhart Lake, WI 53020-1437.
(Exhibit B, Wisconsin Online Business Filing). Defendant SCA, Inc. was a citizen of Wisconsin
at the time of the filing of Plaintiffs’ Petition and at the time of the filing of this Notice of Removal.
7. The amount in controversy is in excess of $75,000 based on the damages being
claimed and/or demanded to date and based on the injury and damages allegations contained within
Plaintiffs’ Petition. More specifically, Plaintiffs have alleged in their Petition as follows:

a. That Plaintiff Angelita Carano-King allegedly suffered injuries to her face, head,
left eye, back, neck, knees, and right elbow. She alleges damages for past, present,
and future medical supplies, medicine, the services of physicians, nurses, hospitals,
pharmacists, physical therapists, and other health care providers, and related
medical expenses. She also is claiming damages for loss of income, diminution of
earning capacity, and loss of household contributions. (Exhibit_A, Plaintiffs’
Petition, Count I, § 4). Plaintiff Gary King alleges similar damages, stating that he
suffered a loss of affection, attention, services, support, comfort, consortium, and
companionship of Plaintiff Angelita Carano-King. He is also claiming damages for
the medical expenses and nursing services required for the care of Plaintiff Angelita
Carano-King, and a loss of household contributions. (Exhibit A, Plaintiffs’ Petition,
Count II], ¥] 3).

b. Plaintiffs made a settlement demand through their counsel Brandon C. Potter to
resolve all claims arising out of this accident against Defendants on or about
February 5, 2019 in the amount of $650,000.00 (Defendants will provide a copy of
this demand upon the request of the Court to the extent needed or requested).

C. Plaintiffs also contend that they will incur future medical expenses for Plaintiff
Angelita Carano-King’s injuries.

8. While Defendants deny liability and damages, based on the allegations contained
in Plaintiffs’ Petition and the amount of past and future damages being asserted by Plaintiffs, the
amount in controversy is well in excess of $75,000.00 thereby satisfying the jurisdictional
requirements of 28 U.S.C. § 1332(a). See Schudy v. Gordon, 2006 WL 859279, 1 (W.D. Mo. 2006)

(holding that defendants may look to evidence of “Plaintiffs’ conduct and representations,

Case 6:19-cv-03361-MDH Document1 Filed 10/09/19 Page 3 of 5
including settlement offers by the plaintiff exceeding the jurisdictional amount...or an extensive
list of serious and disabling injuries suffered by the plaintiff,” to prove the jurisdictional amount).

9. Defendants have demonstrated that the amount in controversy exceeds the
jurisdictional threshold of $75,000 by a preponderance of the evidence available to Defendants at
the time of removal. See Bell v. Hershey Co., 557 F.3d 953, 956 (8th Cir. 2009).

10. Pursuant to 28 U.S.C. § 1446(a), copies of all other process, pleadings and orders
served upon Defendants or contained within the court file and available to Defendants at the time
of this removal are attached as Exhibit C. These materials include Greene County, Missouri’s
Docket Sheet, Plaintiffs’ Petition for Damages, Summons Issued for SCA, Inc., Notice of Service
for SCA, Inc., Summons Issued for David J. Bogenschuetz, and Notice of Service for David J.
Bogenschuetz. Plaintiffs’ Petition has already been marked as Exhibit _A and is thereby
incorporated herein by reference.

11. Pursuant to the provisions of 28 U.S.C. § 1441(a), the United States District Court
for the Western District of Missouri Southern Division (Springfield, Missouri) is the federal
district court for the district embracing the place where the state court suit is pending.

12. Written notice of the filing of this Notice of Removal has been served on Plaintiffs’
counsel and a copy has been filed contemporaneously with the Clerk of the Greene County,
Missouri Circuit Court providing notice of this removal.

DEMAND FOR JURY TRIAL
Defendants SCA, Inc. and David J. Bogenschuetz hereby demand a trial by jury on all

issues in this case for which they have a right to have decided by a jury.

Case 6:19-cv-03361-MDH Document1 Filed 10/09/19 Page 4 of 5
Respectfully submitted,
MATTEUZZI & BROOKER, P.C.

/s/ Matthew J. Brooker

 

Michael D. Matteuzzi, Mo. Bar #32891
(mmatteuzzi(@ma2zlaw.com)

Matthew J. Brooker, Mo. Bar #58794
(mbrooker@ma2zlaw.com)

Charlotte A. Johnston, Mo. Bar #71954
(cjohnston@ma2zlaw.com)

10111 W. 105" Street

Overland Park, KS 66212

T: 913-253-2500 /F: 913-253-2501
ATTORNEYS FOR DEFENDANTS

CERTIFICATE OF SERVICE
The undersigned certifies that a true and correct copy of the foregoing was electronically

filed on this 9th day of October, 2019 and the following individuals were notified via
PACER/ECF:

 

Matthew W. Corbett, Mo. Bar #57633
(mcorbett@corbettlawfirm.com)
CORBETT LAW FIRM, P.C.

PO Box 8880

Springfield, MO 65801-8880

T: (417) 866-6665

F: (417) 866-6699

ATTORNEYS FOR PLAINTIFFS

/s/ Matthew J. Brooker

 

ATTORNEYS FOR DEFENDANTS

Case 6:19-cv-03361-MDH Document1 Filed 10/09/19 Page 5 of 5
